        Case 9:20-cv-00171-DLC Document 22 Filed 07/27/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 PRESTON GRIFFITH, a minor, by and               CV 20–171–M–DLC
 through his Conservators and Parents,
 DANA GRIFFITH and LINDSEY LEE;
 and LINDSEY LEE,
                                                         ORDER
                      Plaintiffs,

        vs.

 FIRST CHOICE HEALTH
 NETWORK, INC., and JOHN DOES 1-
 2

                      Defendants.

      Before the Court is Plaintiffs’ Unopposed Motion to Amend Complaint,

Withdraw First Choice’s Motion for Summary Judgment, and Remand Matter to

State District Court. (Doc. 21.)

      IT IS ORDERED that the motion (Doc. 21) is GRANTED. Thus, IT IS

FURTHER ORDERED that:

      (1)     Plaintiffs are granted leave to file the Second Amended Complaint

and Demand for Trial by Jury. (See Doc. 21-1.)

      (2)     Defendant First Choice Health Network, Inc.’s Motion for Summary

Judgment (Doc. 15) is WITHDRAWN without prejudice.



                                         1
        Case 9:20-cv-00171-DLC Document 22 Filed 07/27/21 Page 2 of 2



      (3)   After Plaintiffs file the Second Amended Complaint and Demand for

Trial by Jury, this case is REMANDED to the Eleventh Judicial District Court,

State of Montana, in and for the County of Flathead for further proceedings.

      (4)   The trial set for April 25, 2021 and all associated deadlines (Doc. 13)

are VACATED.

      DATED this 27th day of July, 2021.




                                         2
